IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF RESIGNATION                             No. 70195
                 OF JUSTIN CLYDE DENHAM, BAR
                 NO. 11104.                                                       FILED
                                                                                  MAY 09 2016
                                                                                    IE K LINDEMAN
                                                                                                    RI


                                                                                          Y CLERK




                           ORDER GRANTING PETITION FOR RESIGNATIO
                                This is a joint petition by the State Bar of Nevada and
                 attorney Justin Clyde Denham for his resignation from the Nevada bar.
                                SCR 98(5) provides that Nevada attorneys who are not
                 actively practicing law in this state may resign from the state bar if
                 certain conditions are met. The petition includes statements from state
                 bar staff confirming that no disciplinary, fee dispute arbitration, or client
                 security fund matters are pending against Denham; and that he is current
                 on all membership fee payments and other financial commitments relating
                 to his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                Bar counsel has recommended that the resignation be
                 approved, and the Board of Governors has approved the application for
                 resignation.      See SCR 98(5)(a)(2). Denham acknowledges that his
                 resignation is irrevocable and that the state bar retains continuing
                 jurisdiction with respect to matters involving a past member's conduct
                 prior to resignation. See SCR 98(5)(c)-(d). Finally, Denham has submitted
                 an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
      OF
    NEVADA


(0) 1947A (*SO
                             The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Justin Clyde Denham's resignation.
                 SCR 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.


                                                                      ce_--Thrt      , CA.
                                                          Parraguirre


                                                                                     ,   J.
                                                          Hardesty




                                                          Cherry


                                                            •         1-r4   ft/     ,   J.
                                                          Saitta


                                                                                         J.



                                                                                     ,   J.
                                                          Pickering



                 cc: Justin C. Denham
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
      OF
    NEVADA
                                                      2
(0) 1947A mat.